Citation Nr: 0724103	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-06 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right 
shoulder disability has been received and, if so, whether 
service connection is warranted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a neck 
disability, claimed as secondary to a right shoulder 
disability, has been received and, if so, whether service 
connection is warranted. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran had a hearing before the 
Board in August 2006 and the transcript is of record.

During the pendency of this appeal, the RO issued a February 
2006 Statement of the Case (SOC), which reopened the 
veteran's claims and denied the claims on their merits.  
Regardless of the RO's actions, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claims.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issues on appeal have been characterized as shown above.

The issues of entitlement to service connection for right 
shoulder and neck disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.	

	


FINDINGS OF FACT

1.  An unappealed May 1996 rating decision, in pertinent 
part, denied service connection for a right shoulder 
disability and a neck disability, to include claimed as 
secondary to a right shoulder disability, finding that the 
veteran's disabilities were not incurred in or aggravated by 
military service. 

2.  Evidence received since the May 1996 decision raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision that denied the claims for 
entitlement to service connection for a right shoulder 
disability and a neck disability is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2006).

2.  Evidence received since the May 1996 rating decision is 
new and material, and, therefore, the claim may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that disability if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran alleges that he originally injured his right 
shoulder in Vietnam during a landmine explosion.  He further 
alleges his current neck disability is a manifestation of the 
right shoulder injury.  The RO denied the veteran's claim in 
May 1996 finding his service medical records silent as to any 
treatment, complaints or diagnoses of any right shoulder or 
neck disability.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  Here, no correspondence was received during 
the appellate time period and, therefore, the May 1996 rating 
decision is final.

At the time of the May 1996 decision, the record included 
service medical records, which included treatment records 
indicating treatment for abrasions to the right elbow and 
right knee following the mine explosion incident in January 
1967, and records of the veteran's Purple Heart Awards and 
Award of the Army Commendation Medal for Heroism for the 
landmine incident in January 1967 and a subsequent attack 
resulting in shrapnel fragment wounds.  

Since April 2003, potentially relevant evidence received 
includes VA outpatient treatment records from 2005, the 
veteran's own testimony and two submitted statements from 
other veterans who served in the veteran's unit at the 
relevant times of his alleged injuries.
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the veteran was denied service connection based on a 
lack of evidence showing his right shoulder or neck 
disabilities were incurred in or aggravated by his military 
service.  For evidence to be new and material in this matter, 
it would have to tend to show that the veteran's current 
disabilities are related to any remote incident of service. 

The VA outpatient treatment records do not include such 
evidence, but rather merely show treatment for the veteran's 
right shoulder and neck disabilities.  The records also 
include the veteran's self-reported military history, but do 
not include a medical opinion regarding the likely etiology 
of the veteran's current disabilities. 

The veteran, during his Board hearing, testified that after 
the land mine explosion he was immediately treated for burns 
and abrasions, but could not receive any other formal 
treatment for his injuries.  He continued on with his duties 
notwithstanding right shoulder pain.  He alleges his current 
neck disability is the result of his untreated right shoulder 
injury.

In support of his contentions, he submitted statement from 
two other former soldiers who were serving in the same unit 
during the explosion.  Both men also allege the veteran 
complained of right shoulder pain for a long time after the 
explosion.  Other than being put on light duty for a couple 
of weeks, however, both men confirm the situation at the time 
did not allow for formal treatment.  It is also noteworthy, 
that these two men are also listed as awardees of the Purple 
Heart for injuries sustained during the in-service explosion 
in Vietnam in January 1967. 

The veteran, as well as the two other men who submitted 
statements on behalf of the veteran, are confirmed combat 
veterans.  The veteran received two Purple Hearts for 
injuries sustained against a hostile force while in Vietnam.  
In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

Again, the RO denied the veteran's claim previously based on 
a lack of evidence of in-service incurrence of the veteran's 
disabilities.  Although the veteran's and other lay 
statements cannot be used to establish a nexus between 
service and his current disability, they certainly are 
credible enough to establish in-service incurrence of a right 
shoulder injury.  The service medical records confirm the 
veteran was treated for abrasions to the veteran's right 
upper extremity, specifically his elbow, and received a 
Purple Heart for his injuries.  The veteran's testimony that 
he also hurt his right shoulder at the time, but had to press 
forward notwithstanding the pain is entirely plausible and 
consistent with the circumstances of combat. 

He also submitted medical evidence showing a current neck 
disability, which he claims is related to the right shoulder 
disability.  The evidence is not dispositive, but it raises a 
reasonable possibility of substantiating the claim and serves 
to reopen the claim for service connection for a right 
shoulder disability and a neck disability, claimed as 
secondary to a right shoulder disability. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  Since the right shoulder and neck claims are being 
reopened, any deficiencies in notice were not prejudicial to 
the veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for a right shoulder disability the claim is reopened, 
and, to that extent only, the appeal is granted.

As new and material evidence has been received to reopen the 
claim for a neck disability, claimed as secondary to a right 
shoulder disability, the claim is reopened, and, to that 
extent only, the appeal is granted.


REMAND

During his Board hearing, the veteran testified that he 
received treatment for his right shoulder and neck as early 
as 1990 from a private treating facility, namely St. Francis 
Hospital.  These records are extremely relevant to his claims 
and, therefore, the RO should make efforts to obtain them.

As detailed more thoroughly above, the veteran testified and 
submitted testimony from other soldiers serving with him at 
the relevant time, that he injured his right shoulder in 
combat.  He further alleges his neck disability is a 
manifestation of his right shoulder disability.  

The veteran's statements and those submitted by fellow 
soldiers are not dispositive, but they are enough to raise 
the possibility that his current disabilities could be 
related to the in-service injuries.  See Duenas v. Principi, 
18 Vet. App. 512 (2004). Therefore, a VA examination is 
indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VAMC in Muskogee, Oklahoma from 
June 2005 to the present. All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2. Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from St. Francis 
Hospital in Tulsa.  If he does so, the RO 
should request these medical records, and 
the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3. After obtaining the above records, to 
the extent available, schedule the veteran 
for an orthopedic examination for the 
claimed disabilities of a right shoulder 
disability and a neck disability to 
determine the extent and likely etiology 
of any right shoulder or neck disability 
found.  After reviewing the file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's current right shoulder 
and neck disabilities are related to any 
in-service incident, to include the 
January 1967 landmine explosion.  The 
examiner should also render an opinion as 
to whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's neck disability was 
caused or aggravated by his right shoulder 
disability. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation 
reconciling any conflicting medical 
evidence. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

4.  The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


